                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN DOE I, JOHN DOE II, JOHN DOE
III, JOHN DOE IV, and JOHN DOE V,
                                                        8:18CV507
                  Plaintiffs,

      vs.                                                 ORDER

DOUG PETERSON, Attorney General of
the State of Nebraska in his official
capacity;      and       JOHN     BOLDUC,
Superintendent of Law Enforcement and
Public Safety for the Nebraska State
Patrol, in his official capacity;

                  Defendants.


      As requested in the parties’ joint motion, (Filing No. 38), which is hereby
granted,

      IT IS ORDERED:

      1)    All case progression deadlines are stayed, and the trial and pretrial
            conference settings are vacated, pending further order of the court.

      2)    A telephonic conference with the undersigned magistrate judge will
            be held on May 5, 2020 at 10:00 a.m. to discuss the outcome of the
            anticipated efforts the Nebraska legislature and whether those
            efforts have rendered this case moot. Counsel shall use the
            conferencing instructions assigned to this case, (see Filing No. 13),
            to participate in the call.

      November 14, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
